Case: 16-20679      Document: 00514221948         Page: 1    Date Filed: 11/02/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                      No. 16-20679                                FILED
                                                                          November 2, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk
ROGER CONNELL; RICHARD ASHCROFT,

              Plaintiffs - Appellants

v.

WELLS FARGO & COMPANY; WELLS FARGO ADVISORS, L.L.C.; DOES
1-50,

              Defendants - Appellees



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CV-2841


Before DAVIS, GRAVES, and COSTA, Circuit Judges.
PER CURIAM:*
       Roger Connell and Richard Ashcroft appeal the district court’s dismissal
of their diversity action against Wells Fargo based on a forfeiture provision of
a deferred compensation plan. The action was dismissed under Rule 12(b)(6)
for “failure to state a claim upon which relief can be granted” on the basis that
the plan contained a North Carolina choice-of-law provision which allowed



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20679    Document: 00514221948    Page: 2   Date Filed: 11/02/2017



                                No. 16-20679
forfeiture under the terms to which the parties agreed. See Fed. R. Civ. P.
12(b)(6). The district court granted the dismissal with prejudice, finding that
the parties’ choice of North Carolina law governed and that the forfeiture
provision is valid and enforceable. This court has considered this appeal on
the basis of the briefs, the record, and oral argument. Having done so, we
conclude that the matter should be affirmed, essentially for the reasons stated
by the district court. Because the district court did not err, we AFFIRM. All
outstanding motions are DENIED.




                                      2